Citation Nr: 1216334	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  12-05 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease, claimed secondary to chronic atrial fibrillation.

2.  Entitlement to service connection for pulmonary hypertension, claimed secondary to chronic atrial fibrillation.

3.  Entitlement to an increased rating for atrial fibrillation, currently rated 60 percent disabling. 

4.  Entitlement to a temporary total rating for treatment and convalescence under38 C.F.R. § 4.30.  



ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a) (2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  

The Veteran performed active military service from June 1954 to January 1958 and from October 1961 to November 1964.  

The Board's jurisdiction over any issue derives from a claimant's notice of disagreement (hereinafter: NOD).  See Marsh v. West, 11 Vet. App. 468, 470 (1998) ("an untimely NOD deprives [BVA] of jurisdiction"); Garlejo v. Brown, 10 Vet. App. 229, 232 (1997) (Board did not err in refusing to adjudicate matter as to which no NOD was filed).  When the Board has jurisdiction over a particular matter, that jurisdiction is "mandatory".  In the Matter of Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997), vacated in part on other grounds sub nom; Cox v. West, 149 F.3d 1360, 1365 (Fed.Cir.1998) (expressly affirming that "the [C]ourt [of Veterans Appeals]" properly held that such a decision by the Secretary is mandatory).  Thus, each NOD must be considered.  

In an April 2003 rating decision, the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, denied a rating higher than 10 percent for atrial fibrillation (see claims files, Vol 1).  The Veteran submitted an NOD in May 2003.  The RO issued a statement of the case (hereinafter: SOC) and the Veteran timely submitted a substantive appeal.  In a March 2004 rating decision, the RO granted a 30 percent rating effective from August 30, 2002, and subsequently, in March 2004 the Veteran withdrew the appeal.  Thus, the April 2003 rating decision is no longer on appeal to the Board. 

In August 2007, the Veteran requested an increased rating for atrial fibrillation.  He reported a recent, May 2007, hospitalization.  In a November 2007 rating decision, the RO granted an increased rating.  In December 2007, the Veteran submitted a new claim for an increase.  Although the new claim was received within the one-year appeal period of the November 2007 rating decision, the Veteran clearly stated that he had no intention of appealing the November 2007 decision.  Rather, the Veteran reported that the December 2007 request is a new claim for an increase for his service-connected atrial fibrillation based on a very recent (November 28, 2007) pacemaker implantation.  

This appeal arises to the Board of Veterans' Appeals (Board) from a March 2011-issued RO rating decision that denied service connection for chronic obstructive pulmonary disease (hereinafter: COPD) and for pulmonary hypertension.  The decision also denied an increased rating for atrial fibrillation and denied a temporary total rating under 38 C.F.R. § 4.29 (see claims files, Vol 2). 

In his substantive appeal, the Veteran communicated a desire that his appeal for increased benefits not be considered as a claim for a total disability rating based on individual unemployability.  He also explained that he had claimed entitlement to a temporary total rating under 38 C.F.R. § 4.30 (convalescence), not § 4.29 (hospitalization).  This will be addressed in the REMAND portion of the decision. 

Entitlement to an increased rating for atrial fibrillation and entitlement to a temporary total rating under 38 C.F.R. § 4.30 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  COPD and pulmonary hypertension arose many years after active military service.  

2.  Competent evidence tending to link COPD and/or pulmonary hypertension to active service or to a service-connected disability has not been submitted.  




CONCLUSIONS OF LAW

1.  COPD was not incurred in active service and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).

2.  Pulmonary hypertension was not incurred in active service, nor may it be presumed to have been caused by active military service, nor was it caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309. 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of any information and any medical or lay evidence that is necessary to substantiate the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for service-connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, adequate notice was provided in October 2009 and in November 2009.  

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA and private clinical records.   The claimant was afforded VA medical examinations.  The claimant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2011).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are accorded special consideration for service connection.  Where a Veteran served at least 90 days during a period of war or after December 31, 1946, and a listed chronic disease, such as cardiac-renal disease, including hypertension, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease will be presumed to have been incurred in service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1113, 1137 (West 2002); 38 U.S.C.A. § 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b), but, because the Veteran was not in combat, he will not be afforded this consideration.  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

38 C.F.R. § 3.310 was amended effective October 10, 2006.  The revised § 3.310(b) provides the following: 

  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

The amendment places a burden on the Veteran to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection may be made.  

COPD

The Veteran's Service Treatment Reports (STRs) are silent for COPD.  A May 2007 VA consultation report, authored by Dr. T. H., notes that the Veteran did not smoke.  The physician noted a history of COPD and of atrial fibrillation.  Another May 2007 VA consultation report, authored by Dr. A.W., notes a remote 40-pack per year cigarette smoking history and a significant history of hypertensive cardiomyopathy and nephrolithiasis.  A current chest X-ray showed COPD with no infiltrates, as interpreted by radiology.  The assessments were atrial fibrillation, currently controlled; and, history of hypertensive cardiomyopathy with an ejection fraction of 40 percent.  

In August 2007, the Veteran argued that atrial fibrillation causes rapid heart-beat, which weakens the heart and accelerates the onset of eventual heart failure.  The Veteran also argued that while a cardiologist told him that COPD had caused a recent episode of tachycardia, he felt that his atrial fibrillation, which arose decades earlier, probably caused it.  He admitted, however, that although he has had a number of bradycardia/tachycardia episodes since 1962, none of the earlier episodes had such severe symptoms as shown recently. 

To support his secondary service connection claim, the Veteran submitted various medical articles.  An article on atrial fibrillation notes that atrial fibrillation leads to heart failure.  An article entitled "a-fib 101," notes that the development of an irregular ventricular beat is the heart's response to atrial fibrillation.  Ventricular tachycardia then results from an irregular ventricular beat.  This, in turn, leads to tachycardia-induced cardiomyopathy.  None of the articles addresses the etiology of COPD, however. 

The Veteran submitted a claim in October 2009.  He submitted an August 2009 report from St John West Shore Hospital that contains impressions of severe emphysematous COPD, cardiomegaly with coronary calcifications, small pericardial effusion, indeterminate left kidney lesion too small to characterize, prior cholecystectomy, and prior granulatomous disease.  The Veteran asserted that his service-connected atrial fibrillation triggers COPD.  

The Veteran underwent a VA compensation examination in August 2010.  The cardiologist reviewed the pertinent medical history and stated that atrial fibrillation did not cause COPD.  The cardiologist found no relationship between the two.

As the evidence above proves, neither COPD, nor any other respiratory disability, was shown during active service and no competent evidence has been submitted that tends to relate COPD to active service.  With respect to secondary service connection, although the Veteran contends that atrial fibrillation has caused or aggravated COPD, the medical professional disagrees.  Moreover, the medical articles that the Veteran submitted in August 2007 do not support secondary service connection for COPD.  

The medical opinion discussed above is persuasive, as it is based on accurate facts and is supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value). 

The Veteran's lay evidence is competent with respect to observance of symptoms readily observable and it is credible, as there is no indication of lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  However, the determination of an issue involving a question of medical expertise requires further analysis.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  In this case, because the medical professionals have controverted the Veteran's arguments for service connection for COPD secondary to atrial fibrillation, his nexus opinion cannot be afforded any weight in the matter.  

After considering all the evidence of record, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim for service connection for COPD is therefore denied.  

Pulmonary Hypertension 

The STRs are silent for any hypertension.  A May 2007 VA consultation report, authored by Dr. A.W., notes a significant history of hypertensive cardiomyopathy.  A current chest X-ray showed COPD with no infiltrates, as interpreted by radiology.  The assessments included a history of hypertensive cardiomyopathy.  

A May 31, 2007, echocardiogram report from A. Hulyalkar, M.D., mentions mild left ventricle hypertrophy and Doppler evidence of mild pulmonary hypertension.  

In August 2007, the Veteran argued that atrial fibrillation causes the heart to beat more rapidly, which then weakens the heart and accelerates the onset of eventual heart failure.  To support his argument, the Veteran submitted an article on atrial fibrillation notes that atrial fibrillation is usually caused by high blood pressure or heart disease.  

In October 2009, the Veteran reported that he had been hospitalized on August 25, 2009, because of painful chest palpitations.  He submitted an August 2009 report from St John West Shore Hospital that includes an impression of cardiomegaly with coronary calcifications.  He requested service connection for pulmonary hypertension and asserted that it was part of his service-connected heart disability.  

In an August 2010 VA compensation examination report, a cardiologist stated that it is unlikely that elevated pulmonary blood pressure is caused by atrial fibrillation, and it is more likely that COPD caused this disorder.  

With respect to service connection for pulmonary hypertension, neither this, nor any other vascular disability, was shown during active service and no competent evidence has been submitted that tends to relate pulmonary hypertension to active service.  With respect to secondary service connection for pulmonary hypertension, although the Veteran contends that atrial fibrillation has caused or aggravated it, a medical professional disagrees.  Moreover, the medical articles that the Veteran submitted in August 2007 do not tend to support secondary service connection for pulmonary hypertension.  

The medical opinion discussed above is persuasive, as it is based on accurate facts and is supported by a rationale.  Nieves-Rodriguez; Reonal, both supra.  

The Veteran's lay evidence is competent with respect to observance of symptoms readily observable and it is credible, as there is no indication of lack of veracity.  Washington, supra.  However, the determination of an issue involving a question of medical expertise requires further analysis.  38 C.F.R. § 3.159; Jandreau, supra.  In this case, because the medical professionals have controverted the Veteran's arguments for service connection for pulmonary hypertension secondary to atrial fibrillation, his nexus opinion cannot be afforded any weight in the matter.  

After considering all the evidence of record, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim for service connection for pulmonary hypertension is therefore denied.  





ORDER

Service connection for COPD, claimed secondary to chronic atrial fibrillation, is denied.

Service connection for pulmonary hypertension, claimed secondary to chronic atrial fibrillation, is denied.


REMAND

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

Temporary Total Rating Under 38 C.F.R. § 4.30

The claim of entitlement to a temporary total rating must be re-adjudicated.  The Veteran has requested a temporary total convalescence rating.  According to 38 C.F.R. § 4.30: 

     A temporary total convalescent rating will be assigned following hospital discharge or outpatient release, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release if the treatment of a service-connected disability resulted in: (1) Surgery necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight bearing prohibited); or, (3) Immobilization by cast, without surgery, of one major joint or more.  
38 C.F.R. § 4.30 (a) (2011).

      A total rating may be extended as follows: (1) Extensions of 1, 2, or 3 months beyond the initial 3 months may be made under (1), (2), or (3) above.  Additional extension of 1 or more months up to 6 months beyond the initial 6 months period may be made under (2) or (3) above upon approval of the Veterans Service Center Manager.  

38 C.F.R. § 4.30 (b) (2011).

The appealed March 2011 RO rating decision and subsequent SOC reflect that the RO considered a temporary total rating under 38 C.F.R. § 4.29, rather than under § 4.30.  The RO denied the claim because 21-days of hospitalization were not shown, and, purportedly because the Veteran had submitted correspondence withdrawing a claim for a temporary total rating under § 4.30.  The Board cannot locate any document wherein the Veteran has withdrawn his claim for a temporary total rating.  While his substantive appeal is confusing in this respect, VA must comply with 38 C.F.R. § 3.103 (VA is obligated to render a decision which grants every benefit that can be supported by law while protecting the interests of the Government).  Thus, a temporary total rating claim must be considered under 38 C.F.R. § 4.30.  

Increased Rating for Atrial Fibrillation 

The claim for an increased rating is inextricably intertwined with the temporary total rating claim.  The outcome of the temporary total rating claim could result in a total rating being assigned for a thus-far unknown portion of the appeal period.  Thus, until the correct rating period for atrial fibrillation can be ascertained, that claim cannot be adjudicated. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC must develop and consider a claim for a temporary total rating for convalescence under 38 C.F.R. § 4.30.  Following that action, the AMC must re-adjudicate the increased rating claim.

2.  After the development requested above has been completed to the extent possible, if the benefits sought remain denied, the Veteran should be furnished a supplemental statement of the case and given an opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to report for examination (if an examination is scheduled), without good cause, may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


